Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 08/26/2020. In virtue of this communication, claims 1 – 4 have been canceled; and claims 5 – 10 have been newly added. Claims 5 – 10 are currently pending in the instant application.
Claim Objections
2.	Claims 5, 9, and 10 are objected to because of the following informalities:  acronym “SFN” should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gunnarsson et al. (hereinafter “Gunnarsson”) (Pub # US 2020/0359251 A1).
Regarding claim 10, Gunnarsson discloses a base station (see network node 360 in Fig. 3) comprising: 
a transmitting unit (see 362, 372, 392 in Fig. 3) configured to transmit, to a terminal in a cell of a first RAT (Radio Access Technology) (i.e., PCell in LTE network), 
a control unit (see 370 in Fig. 3) configured to configure information indicating an upper limit of a number of measurement target cells in the measurement information (see [0059] for the network can configure a threshold that indicates to the UE to include only those cells in the measurement report whose measured quality is within the configured threshold, i.e., satisfies the configured threshold for reporting, or see [0281] for set the measResultNeighCells to include the best neighboring cells up to maxReportCells, thus an upper limit); and 
a reception unit (see 362, 372, 392 in Fig. 3) configured to receive, from the terminal, a result of SFTD (SFN and Frame Timing Difference) between a cell of the first RAT and cells of the second RAT (see [0016], [0020], [0130] for SFTD measurements between the PCell and NR cells), a number of the cells being up to the upper limit of the number of the measurement target cells (see [0055] – [0058] for the UE performs SFTD measurements for cells in the list and the UE reports the SFTD measurements for at least some of those cells to the network node, see [0059] for including cells in the measurement report whose measured quality is within the configured threshold, i.e., satisfies the configured threshold for reporting).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnarsson et al. (hereinafter “Gunnarsson”) (Pub # US 2020/0359251 A1).
Regarding claims 5 and 9, Gunnarsson discloses a terminal (see wireless device in Fig. 3, or UE in Fig. 4) comprising: 
a reception unit (see 311, 312, 322 in Fig. 3, 409 in Fig. 4, [0364]) configured to receive, from a base station apparatus (see 360 in Fig. 3) of a cell of a first RAT (Radio Access Technology) (i.e., PCell in LTE network), measurement information indicating a measurement target (i.e., SFTD measurement) in a second RAT (see [0016] - [0019], [0055] – [0056] for the network node send a list of cells for SFTD measurements, wherein the list of cells comprises one or more New Radio (NR) cells); 
a control unit (see 320 in Fig. 3 or 401 in Fig. 4) configured to 
determine information indicating an upper limit of a number of measurement target cells exists based on the measurement information (see [0130] for the reportSFTD-Meas is set to NR neighbor cells, see [0059] for the network can configure a threshold that indicates to the UE to include only those cells in the measurement report whose measured quality is within the configured threshold, i.e., satisfies the configured threshold for reporting, see [0281] for set 
in a case where the information exists (see [0056], [0059] for the list of cells is provided in an Information Element, e.g., the ReportConfigNR Information Element, see [0130] for the reportSFTD-Meas is set to NR neighbor cells), perform an SFTD (SFN and Frame Timing Difference) measurement between the cell of the first RAT and cells of the second RAT (see [0016], [0020], [0130] for SFTD measurements between the PCell and NR cells), a number of the cells being up to the upper limit of the number of the measurement target cells (see [0055] – [0058] for the UE performs SFTD measurements for cells in the list, see [0059] for including cells in the measurement report whose measured quality is within the configured threshold, i.e., satisfies the configured threshold for reporting); and 
a transmitting unit configured to transmit a result of the measurement to the base station apparatus (see [0056] for the UE reports the SFTD measurements for at least some of those cells to the network node). 
Gunnarsson in paragraphs [0129] – [0130] discloses there are two ways to set in the reportSFTD-Meas, i.e., if the reportSFTD-Meas is set to pSCell in the associated reportConfig or if the reportSFTD-Meas is set to neighborCells in the associated reportConfig, thus obviously teaches the UE determines whether the information indicating neighborCells in the associated reportConfig, then the UE perform SFTD measurements for NR cells in the list (see above). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made to have 
Regarding claim 6, Gunnarsson discloses wherein the control unit performs the SFTD measurement by having a predetermined number of the measurement target cells in order from the highest reception strength in a case where the control unit determines that the information indicating the upper limit of the number of the measurement target cells does not exist based on the measurement information (see [0129] – [0130] for the reportSFTD-Meas is set to pSCell in the associated reportConfig not list of NR neighbor cells, see [0018], [0023] for perform a SFTD measurement between the PCell of the UE and the NR PSCell, and see [0044] for the UE may consider only the strongest SS/PBCH block of the cells).
Regarding claim 7, Gunnarsson discloses wherein the control unit performs the SFTD measurement with respect to a cell of the second RAT indicated by the information indicating the upper limit of the number of the measurement target cells (see [0017], [0018], [0022] for the UE performs SFTD measurements between the PCell of the UE and a second cell, the second cell being a cell in the list of NR cells).
Regarding claim 8, Gunnarsson discloses wherein the control unit performs the SFTD measurement by having the measurement target cells exceeding a lower limit of reception strength of a signal transmitted from a cell of the second RAT (see [0022], [0059], [0279] for the UE measurements only the cells satisfies the configured threshold for reporting, i.e., above threshold quality).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Tsai et al. (2019/0215711) which discloses the controller receives a Radio Resource Control (RRC) message comprising a measurement configuration for SFTD from the first service network via the wireless transceiver, performs first SFTD measurements a PCell of the first service network and neighbor cells of the second service network via the wireless transceiver in response to the measurement configuration for SFTD indicating the neighbor cells, and sends a result of the SFTD measurements to the first service network via the wireless transceiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645